                 Case 1:18-cv-09470-JGK Document 41 Filed 03/26/19 Page 1 of 4




                                              THE CITY OF NEW YORK
ZACHARY W. CARTER                             LAW DEPARTMENT                                          DAVID S. THAYER
Corporation Counsel                             100 CHURCH STREET                           Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                        t: (212) 356-2649
                                                                                                          f: (212) 356-8760
                                                                                                   e: dthayer@law.nyc.gov



                                                                     March 26, 2019



       Via ECF
       The Honorable John G. Koeltl
       United States District Court for the
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re: Crosby v. Petermann, et al., Case No. 18 CV 9470

       Dear Judge Koeltl:

                      I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
       of the City of New York, Zachary W. Carter, counsel for Defendants Kevin Petermann and
       Christopher LaRosa (“City Defendants”) in the above-referenced action. I write to respectfully
       request leave to file a motion to dismiss the Complaint or a pre-motion conference regarding
       City Defendants’ anticipated motion to dismiss. 1

                        Plaintiff Tommie Crosby’s claims against City Defendants are that City
       Defendants, after receiving “abnormal” results for a Hepatitis C test taken by Plaintiff, failed to
       inform Plaintiff of the results. (Compl. 8 ¶ 4.) Plaintiff asserts that this constituted deliberate
       indifference to his medical needs in contravention of the Eighth and Fourteenth Amendments.
       (See, e.g., id. at 23 ¶ 78.) In response, City Defendants intend to move to dismiss on, inter alia,
       the following grounds: (1) Plaintiff’s claims against City Defendants are barred by the statute of



       1
         The Court scheduled a March 28, 2019 pre-motion conference in regards to a proposed motion
       to dismiss by defendants represented by the Attorney General of New York. (See Order, Mar. 14,
       2019, ECF No. 40.) City Defendants respectfully propose discussing our anticipated motion at
       that conference.
          Case 1:18-cv-09470-JGK Document 41 Filed 03/26/19 Page 2 of 4



limitations; (2) Plaintiff fails to state a § 1983 claim against City Defendants; and (3) City
Defendants are immune from suit.

Statute of Limitations

               The statute of limitations for § 1983 claims is three years. Patterson v. County of
Oneida, 375 F. 3d 206, 221 (2d Cir. 2004). Plaintiff’s most recently dated allegation regarding
Defendants Petermann or LaRosa relates to July 9, 2015. (Compl. 10 ¶ 12.) Indeed, Plaintiff was
moved to the custody of the New York State Department of Corrections and Community
Supervision on August 7, 2015, the latest date on which Plaintiff could have interacted with City
Defendants. (Id. at 10 ¶ 15.) Plaintiff’s action was filed on October 16, 2018, which is more than
three years after July 9, 2015, or August 7, 2015. (ECF No. 2.) Plaintiff’s claims against City
Defendants are therefore time-barred.

                 The continuing violation doctrine is unavailing to Plaintiff. This doctrine requires
allegations of an “‘ongoing policy’” and “‘some non-time-barred acts taken in furtherance of that
policy” by the defendant. Shomo v. City of New York, 579 F.3d 176, 181 (2d Cir. 2009)
(quoting Harris v. City of New York, 186 F.3d 243, 248 (2d Cir. 1999)); see also Gonzalez v.
Wright, 665 F. Supp. 2d 334, 349 (S.D.N.Y. 2009). Plaintiff fails to allege facts from which an
inference could be drawn regarding a policy of the City of New York relating to informing
incarcerated persons about their Hepatitis status. Plaintiff also does not allege any conduct of
either Defendant Petermann or LaRosa within the “non-time-barred” three years of this action’s
filing. Harris, 186 F.3d at 248. Because Plaintiff cannot avail himself of the continuing violation
doctrine, his claims against Defendants Petermann and LaRosa remain time-barred.

Failure to State a § 1983 Claim

               When a plaintiff claims that a delay in medical care constitutes a constitutional
deprivation, courts “focus on the challenged delay or interruption in treatment” to determine if
the deprivation was, in “‘objective terms, sufficiently serious.’” Smith v. Carpenter, 316 F.3d
178, 185 (2d Cir. 2003) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)). This
requires examining whether the “risk of harm faced by” the plaintiff from the delay or
interruption was sufficiently serious. See Smith, 316 F.3d at 186. A sufficiently serious risk is
where “‘a condition of urgency, one that may produce death, degeneration, or extreme pain’
exists.” Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (quoting Hathaway v. Coughlin,
37 F.3d 63, 66 (2d Cir. 1994)); see also Lewis v. Cavanugh, 685 F. App’x 12, 13 (2d Cir. 2017);
Ray v. Zamilus, 13 Civ. 2201 (PGG), 2017 U.S. Dist. LEXIS 158957, at *18-20 (S.D.N.Y. Sept.
27, 2017).

               By contrast, a denial of medical care requires a plaintiff to allege “that his medical
condition is objectively a serious one.” Brock v. Wright, 315 F.3d 158, 162 (2d Cir. 2003)
(emphasis added). This requires allegations such as “(1) a reasonable doctor or patient would
perceive the medical need in question as important and worthy of comment or treatment, (2) . . .
the medical condition significantly affects daily activities, and (3) the existence of chronic and
substantial pain.” Id. (citing Chance, 143 F.3d at 702).




                                                 2
          Case 1:18-cv-09470-JGK Document 41 Filed 03/26/19 Page 3 of 4



                After alleging the foregoing, a plaintiff must then allege that the defendants
“acted intentionally” or “recklessly failed to act with reasonable care to mitigate the risk . . . even
though the defendants knew, or should have known, that the condition posed an excessive risk to
health or safety.” Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017). 2

                Plaintiff fails to allege that City Defendants’ alleged failure to inform him of his
Hepatitis C test results risked engendering a condition of “death, degeneration, or extreme pain”
or that Plaintiff’s alleged Hepatitis C was “objectively a serious” condition. Hathaway, 37 F.3d
at 66; Chance, 143 F.3d at 702. To the contrary, the medical records attached to the Complaint
indicate that Plaintiff had an “abn[ormal] HCV [presumably, “Hepatitis C virus”] antibody but
normal HCV RNA qualitative bDNA.” (Compl. 48.) This suggests that the risk posed to Plaintiff
or his purported condition was therefore not “sufficiently serious.” Chance, 143 F.3d at 702.

                Plaintiff also fails to allege that Defendants Petermann or LaRosa “intentionally”
or “recklessly” failed to address an “excessive risk” to Plaintiff. Darnell, 849 F.3d at 35. In fact,
Plaintiff’s allegations are better characterized as an assertion that City Defendants made an
“erroneous calculus of the risks facing Plaintiff,” a contention sounding in medical malpractice
that cannot be vindicated using § 1983. Figueroa v. County of Rockland, 16-CV-6519- (NSR),
2018 U.S. Dist. LEXIS 112011, at *14-15 (S.D.N.Y. July 5, 2018) (citing Harrison v. Barkley,
219 F.3d 132, 139 (2d Cir. 2000)). 3

                Lastly, to the extent that Plaintiff asserts claims against City Defendants in their
official capacities, he does not allege the existence of “a policy, custom, or practice” of the City
of New York that deprived him of his rights. Patterson v. County of Oneida, 375 F.3d 206, 226
(2d Cir. 2004). Accordingly, Plaintiff fails to state a claim under § 1983.

Qualified Immunity

              Qualified immunity protects officials from civil liability in their individual
capacity unless “(1) they violated a federal statutory or constitutional right, and (2) the
unlawfulness of their conduct was ‘clearly established at the time.’” District of Columbia v.
Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).
“Clearly established” law is, at the time of the relevant incident, “sufficiently clear” with
unambiguous foundations in “then existing precedent” such that a “reasonable official” would
know that his or her acts were unlawful. Wesby, 138 S. Ct. at 589; see also Ashcroft v. al-Kidd,
563 U.S. 731, 741 (2011); Anderson v. Creighton, 483 U.S. 635, 640 (1987). This immunity

2
  Because the Complaint does not indicate whether Plaintiff was a pretrial detainee or a
convicted inmate at the time of his incarceration by the New York City Department of
Correction, City Defendants assume arguendo that Plaintiff enjoyed the greater protections of
the Fourteenth Amendment and respond accordingly.
3
  Any such medical malpractice claim would also be time-barred. See N.Y. C.P.L.R. § 214-a
(Consol. 2019) (providing that medical malpractice claims must generally be commenced within
two years and six months).



                                                  3
          Case 1:18-cv-09470-JGK Document 41 Filed 03/26/19 Page 4 of 4



“protects ‘all but the plainly incompetent or those who knowingly violate the law.’” Wesby, 138
S. Ct. at 589 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

                As set forth above, Plaintiff fails to allege that City Defendants’ conduct violated
a federal right, and even if Plaintiff could do so, he fails to allege how a “reasonable official”
would know that, by failing to inform Plaintiff of the fact that he had abnormal test results when
other results were apparently normal, (see Compl. 48,) constituted a violation of the U.S.
Constitution rather than, for example, the exercise of medical discretion. Wesby, 138 S. Ct. at
589. City Defendants are therefore immune from suit, and the claims against them should be
dismissed.

               In light of the foregoing arguments, among others, City Defendants respectfully
request leave to file a motion to dismiss or a pre-motion conference regarding City Defendants’
proposed motion.


                                                             Respectfully yours,

                                                             /s/ David S. Thayer

                                                             David S. Thayer



cc:    Via ECF
       Tommie Crosby
       Keener Men’s Shelter
       64 Sunken Garden Loop
       Wards Island, NY 10035

       Via ECF
       Bruce J. Turkle, Esq.
       New York State Office of the Attorney General
       28 Liberty Street, 15th Floor
       New York, NY 10005
       Counsel for State Defendants




                                                 4
